One-minute speeches on matters of political importance
We now come to the one-minute speeches on important political issues.
- (EL) Madam President, as you know, the talks in recent weeks between Greece and the Former Yugoslav Republic of Macedonia, about the name to be used by the latter in its relations with all international organisations, have reached a sensitive stage. Discussions are taking place within the framework of UN decisions. During his recent visit to Skopje on 27 February, the EU's High Representative for the Common Foreign and Security Policy, Javier Solana, referred to Greece's declared intent to place a veto on that country's NATO accession prospects if the issue of the name is not settled first. He made comments which strike an odd note for anyone upholding European principles and values. He even said that he did not favour the veto.
In view of the fact that Greece has been an active, fully-fledged member of the EU for 27 years, we request that Mr Solana refrain from comments that hinder the negotiation process between a Member State and a country wishing to join NATO and the EU. We urge him to bear in mind that he represents the EU Member States, and call on him to respect their sensitivities and contribute towards resolving the issues, showing the Community solidarity that is expected of him and is his duty in view of the office he holds.
(The President cut off the speaker)
(CS) I just want to say that I am very alarmed by the attitude of some European Union politicians and Members of this Parliament towards the Czech Government's negotiations with the US regarding the visa waiver programme.
Although our government has not breached a single provision of the Treaties, it has become an object of criticism, moralising and lecturing. This is spite of the fact that the negotiations took place with a country that has traditionally been a friend and ally of European democracies, not an enemy or a suspect state.
Some critical comments are difficult to explain to Czech citizens who have been waiting for the United States visa waiver programme for years. Those who wish to discredit the image of the European Union in the eyes of the Czech public are free to carry on with their insensitive actions.
We should all try not to bring up useless negative emotions in this case because there are no grounds for suspicion and the security of the European Union is not at risk.
Madam President, Parma is famous for its ham and the Champagne region for its champagne, but I wonder how many colleagues here realise that Yorkshire is famous for its rhubarb. The Yorkshire rhubarb growers have applied to the European Commission to grant it protected designation of origin status, and I would urge the Commission to accede to this request.
Nearly 90% of Europe's indoor-grown rhubarb was, until recently, produced in Yorkshire; that figure may have declined, but the quality has certainly not declined. The special climate of Yorkshire and the special techniques developed by generations of growers have ensured the special quality of this rhubarb, which is grown when the roots are transferred to dark sheds and the darkness means that the stalks grow up seeking light and produce a very special quality which many top chefs and the finest restaurants recognise as being an exceptional delicacy. I urge the Commission to grant them this status.
(RO) Technical progress in the medical industry, as well as the progress made by medical schools now make it possible to achieve certain levels of performances in the treatment of patients which seemed unachievable in the past. Unfortunately, there are still many cases when medical malpractice, which could have been avoided, endangers patients' lives.
Malpractice still represents a reality in many European Union countries. This phenomenon occurs mainly in many of the countries that have recently joined the European Union. Responsibility for the organisation of health services lies with the Member States, and each of the European Union countries has its own legislation on malpractice. Nevertheless, given that consumer protection and patient rights are important objectives of the European Union, I believe that we need an approach at European level, with respect to the provision of information to patients, as well as with respect to the legislation on malpractice within the European Union space.
(PL) Madam President, Written Declaration No 88/2007 on investigating the abuse of power by large supermarkets was signed by 439 Members and officially adopted by the European Parliament.
In May 2007 the Polish Parliament passed an act on the creation and operation of supermarkets that meets the demands expressed in the Declaration. In particular, the act requires local authorities on whose territory supermarkets are to be located to ensure that a balance is maintained between the various forms of trade and that the principle of fair competition in the pursuit of commercial activities is respected. The European Commission has called these measures into question and is demanding that the Polish Government change them or face referral of the matter to the Court of Justice.
I would like you, Madam President, to draw the European Commission's attention to the flagrant contradiction between Parliament's expectations and the Commission's action in this matter.
(DE) Madam President, the presidential election took place a week ago in Russia, and the result was as disappointing as we might have expected. Dmitry Medvedev won, and the losers were democracy and human rights.
Three days before the election, I had a meeting with representatives of human-rights organisations in Moscow. They reported flagrant obstruction of the opposition during the electoral campaign and harassment of independent journalists and human-rights activists. Moreover, suspicions of electoral fraud cannot be dispelled.
The EU should now send a very clear signal that it does not accept this conduct. Relations between the EU and Russia should be placed on a more honest footing.
The same applies to relations with China, particularly as today is 10 March, the date on which, in 1959, the popular uprising in Tibet against the country's occupation by the People's Republic of China was brutally crushed.
- (EL) Madam President, a short while ago we heard the discussion on Palestine. The humanitarian situation in Gaza is worse than it has been since 1967. Currently 80% of the population, in other words about 1.1 million people, are dependent on food aid compared with 63% in 2006. Unemployment has reached 40%, according to a report by Amnesty International. We saw what happened in the area last weekend: murders were committed on both sides; there were hostilities, while the Palestinian people awaited a better tomorrow that is slow in coming.
It is therefore time for the EU to assume its responsibilities and implement a policy based on objective criteria rather than dictated by Big Brother America.
(BG) Yesterday was a day of homage in Bulgaria. March 9 is the date on which Turkish terrorists blasted the carriage for mothers with children on the Sofia - Burgas train 23 years ago. Seven people died, out of whom two were children. Another nine were badly injured.
Today, one of the persons convicted for participation in the preparation of that atrocious crime, Sabri Mehmedali, is a party functionary of the Movement for Rights and Freedoms. For almost two decades, this Movement, an ethnic partry existing in violation of the Bulgarian Constitution, has been using the central and local government levers, not only tolerating but also encouraging the dissemination of Islamic fundamentalism.
The MRF is the only party in Europe that has erected a monument to proven terrorists who killed children. Less than two weeks ago, nine people were burnt alive in the sleeping car on the Sofia - Kardam train. There is serious evidence pointing to arson committed on the eve of the national day of 3 March. Last year, on that memorable date, Turks harassed sexually Bulgarian young people in the country called Bulgaria.
The sense of impunity that the government has inspiured in the MRF instigates violence among the Turks.
(The chairperson interrupts the speaker)
(NL) May I draw the House's attention to next Thursday, 13 March, which is World Kidney Day. As you are know, chronic kidney disease is something of a silent epidemic in Europe, because its progression is often asymptomatic. Most people are not familiar with the disease and it is not seen as a priority by policy-makers. It is thought to affect 8% of Europeans, a figure that is set to double over the coming decade unless something is done about it.
Last week the European Kidney Health Alliance and World Kidney Day held a symposium on the subject, with an accompanying exhibition, and I myself have set up an MEP group along with a number of colleagues. I urge all members of the House to support this initiative, because I am convinced that the European Parliament can play a leading role in encouraging Member States to act promptly to get the scale of the problem recognised and an appropriate strategy devised.
(FR) Madam President, two legally important Council of Europe documents are ten years old: its Framework Convention for the Protection of National Minorities and the European Charter for Regional or Minority Languages. According to the Copenhagen criteria, these two documents are the criteria for membership of the European Union for the new Member States. I would urge the countries concerned that have not yet signed or ratified those two legally important documents to do so. According to the Copenhagen criteria, France, Belgium, Greece and Luxembourg cannot be members of the European Union. These European documents have to be incorporated and the European Union would have the credibility with Kosovo and new Member States to ask that ...
(The President cut off the speaker)
(IT) Madam President, ladies and gentlemen, through the hunger and thirst strike that he is currently on, our colleague Marco Pannella has launched the first great 'World Satyagraha for Peace'. Satyagraha is a non-violent collective action. It is an action about which I should like to inform colleagues in writing, calling for the respect of democratically spoken words, and is emblematic not just as regards the situation in Italy.
I should also like to remind you that today is the 49th anniversary of the Tibetan people's uprising against Chinese repression and to send our best wishes to the Dalai Lama and the tens of thousands of people on the march in Dharamsala, including the Radical Party leaders, Sergio d'Elia, Matteo Mecacci and Marco Perduca. We have just heard that the Indian police are taking steps to prevent the march, and for that reason as well we send them our best wishes.
(PL) Madam President, a recent major report on child poverty in Europe showed that almost 19% of our children live below the poverty line, defined as 60% of average per capita income in a given country. There are countries in which the figure is higher. Unfortunately, Poland is one of them.
I therefore welcome the European Commission's intention to propose a specific programme to combat child poverty. We are conscious of the demographic situation in the European Union. Our families need support in many ways, and poor families are in particular need of help. What, then, are we to think of the high VAT rates on children's clothing - from 7% to 22% in Poland? In some countries such as the United Kingdom and Ireland, which are by no means the poorest, the rate is zero, and in others, like Luxembourg, it is very low - only 3%.
The governments of these countries have been very far-sighted, but there is a great deal of hypocrisy in the matter. I call on the European Parliament to take action aimed at changing the VAT Directive with respect to children's clothing and footwear.
(PT) Madam President, A Voz do Operário, an educational and charitable society, was founded in Lisbon on 13 February 1883, and for 125 years has worked tirelessly in the fields of education, culture, partnership and social support, which I applaud. This long-standing work is continued through two schools which aim to equip hundreds of children with skills that will help them to develop, creating the conditions for them to adapt to their social environment in a critical and sustained way, on the basis of principles of justice and solidarity.
This intense and recognised activity continues to this day, despite the society's current difficulties due to lack of government support because of the Ministry of Education's failure to fulfil its obligations. And this is the same Ministry that is trampling on teachers' rights, leading to the largest demonstration of teachers in Portugal - the 'March of indignation' - with 100 000 teachers, mostly ...
(The President cut off the speaker)
(GA) Mr President, as regards the increase in the number of sex offenders who are convicted in the courts of various Member States; a number of countries now have a Sex Offenders Register in operation. When a sex offender is released the police are informed of his place of residence. If he lives near a school or a youth club, for example, the police and the public should be given that information.
Many offenders reoffend, especially those who do not receive treatment while in prison. However, there is nothing preventing them from committing the same crime in another country. Therefore, it is clear that a European database is necessary in order to ensure international co-operation and to help resolve this problem.
Madam President, may I draw your attention to an issue which is of crucial importance for the proper functioning of our Parliament as well as for our political weight, both individually and collectively. I respect very much our interpreters and their difficult job. Most of them are very professional and committed. I would like to underline, however, that weak interpretation leads to misunderstanding both among us, the MEPs, and between us and the citizens.
When I speak in plenary, I try to use Bulgarian as much as possible. I have this right and it is part of EU diversity and multilingualism. I use simple sentences and give the written text in advance, so that I can be sure my message gets through. However, to my surprise, I recently discovered that one third to more than half of any of my speeches simply disappears in the English version, not to mention the other languages which are used by smaller nations.
I believe I speak to all citizens. I expect to be understood by all EU citizens and I cannot accept that technical issues prevent that. I kindly ask the Presidency of Parliament to take the necessary measures to improve the quality of interpretation.
(The President cut off the speaker)
(RO) Over the last months the press was informed about violent events of a racist and xenophobic nature targeted at Romanian children in Italy. Two cases caught the attention of public opinion: a 13-year old boy in Civitavecchia, near Rome, who was taken to the emergency room after being beaten by an Italian friend; In the second case, discrimination and stigmatisation are even more obvious, going as far as a Romanian mother being requested the change of her son's name. The child no longer wants to be a Romanian or to hear of Romania. The reason for such behaviour lies with the fact that the boy was permanently insulted by his friends for being a Romanian, despite the fact that he speaks Italian and he has integrated well into society. Honourable President, that is why I ask myself whether all these forms of xenophobia with effects on Romanian children are the result of a media campaign against Romanians; within the meaning of the fundamental principles ...
(PL) Madam President, at the present time opinions are being canvassed in the European Union concerning changes to the Fruit Juice Directive, 2001/112/EC. The powerful citric acid producers lobby wants it to be legally possible to increase the acidity of fruit juices and their ingredients, including apple juice, by adding citric acid, lemon juice and lime juice.
Such a possibility would infringe the principle of fair competition and wipe out European fruit juices, including apple juice. So the question is: why do the EU authorities so often give in to pressure from lobbying groups and, in the event of further surrender, what measures will be taken to protect producers of apples and apple preserves?
May I remind you that, in the vote on reform of the fruit and vegetable market, the European Parliament rejected an amendment tabled by a group of Polish Members aimed at introducing protective measures for apples. In these circumstances, acceptance of the proposal to allow additional acidification of fruit juices, including apple juice, with citric acid would be a huge injustice and a blow to the European fruit farming sector.
Madam President, in accordance with the challenge of the EU development cooperation policy for the new Member States, I shall focus on the national strategy for education in Romania.
Even before my country's integration into the EU, the national strategy for education in Romania was focused on making the system compatible with existing systems in the other EU countries. Therefore, in 2004 we started the Bologna reforms, and a three-year degree structure has been in use since the academic year 2005-2006. Recent surveys show that the acceptance of the European credit transfer system (ECTS) is now complete, and students in Romania are already following the new system. For the future, we plan to finish successfully the implementation of the Bologna reforms, in order to encourage Romanian students to study abroad and foreign students to study in Romania, and to make sure that the degrees awarded by the universities are in accordance with the needs of the labour market in Europe.
(ET) Colleagues, Belarus is a blot on the map of Europe. Conditions there are no different from life behind the iron curtain, which many colleagues in this Chamber experienced personally.
I remember the yearning for freedom which most Estonians felt; and Finnish radio and television helped North Estonia maintain that yearning, along with Radio Free Europe and Voice of America. All Belarusians need this kind of window on the world.
On 10 December, human rights day, the television satellite Belsat began broadcasting in Poland, its mission is to make Belarus a community of citizens. The most important partners of the station, which operates in Belarusian and Russian, are the journalists of Belarus fighting for democracy. The ten per cent of Belarusians who have satellite dishes can currently watch the broadcasts.
The station is backed by Poland, Ireland, Lithuania, the Czech Republic and the USA. Good television, my friends, cannot be made on the cheap. Because of this I ask both the European Commission and all Member States to support Belsat financially. I see it as our bounden duty as democracies.
Madam President, a few days ago presidential elections were held in the Republic of Cyprus. The voters demonstrated their wish for a speedy solution to the Cyprus problem by electing a moderate politician, Mr Christofias, and by ousting Mr Papadopoulos who was considered by many to be a hardliner and nationalist. This important change is further proof that the Greek Cypriots genuinely want a resolution of the long-lasting conflict with the Turkish Cypriots and with Turkey, which is occupying 40% of the island.
The Greek Cypriots have made a very brave move by showing moderation and compromise but in order for things to move forward Turkey must now reciprocate with an appropriate goodwill move such as the return of the ghost city of Famagusta to its lawful inhabitants or the withdrawal of a significant number of Turkish troops of occupation from the island.
Madam President, I wish to raise the Treaty debate which is taking place in Ireland at the moment.
I think it is simply outrageous that Sinn Féin and its leader, Gerry Adams, are claiming in this debate that if you were to vote 'yes' to the Treaty, it will mean that Ireland will be engaging with NATO and will lose its neutrality.
Nothing could be further from the truth. There is a triple-lock safety net there to make sure that this cannot happen. They have said the same thing during the Maastricht, Amsterdam and Nice Treaties and it has always proven to be false on every single occasion.
They have opposed every treaty since 1972; yet they claim they are pro-European. If you are 'pro-' something, you do not oppose it every single time. Recently, in his speech to the Ard-Fheis, Gerry Adams never mentioned the EUR 1.65 billion that the EU has given to the peace process on the island of Ireland. I think it is only fair that somebody who says he is pro-Europe should recognise the work that this Union has done to improve the peace process on the island of Ireland.
If you are pro-Europe, you prove that you are pro-Europe and you do not put out outrageous allegations on this Treaty that are not true.
(HU) Thank you for the opportunity to speak, Madam President. Ladies and gentlemen, over the past few days two events have drawn our attention once again to the need for a common European energy policy. On the one hand, Russia has again significantly cut the amount of gas it supplies to Ukraine, thereby seriously endangering Europe's energy security. On the other, Gazprom and the Hungarian government have entered into an agreement on the Hungarian section of the South Stream pipeline, an agreement incompatible with current European Union provisions. The lesson to be learned from these two events is clear: although Russia can be considered less and less of a partner in energy matters, the European Union's dependence on Russia is steadily growing. This dependence is going to result in a deterioration in energy supply security and ultimately to an increase in prices. To avoid this happening and to ensure that we can guarantee European consumers a secure supply at a reasonable price, the European Union needs to speak with one voice. It is not yet too late to strengthen the foundations of a common European energy policy based on solidarity. Thank you.
Madam President, I rise to draw your attention to the problems being experienced in the south-east of England in consequence of the industrial action taken in the French cross-Channel shipping industry on the Dover-to-Calais route. For many years this vital link in the trans-European network has been an inefficient bottleneck. Perhaps that is understandable when it is caused by bad weather or technical problems, but on this occasion - for over two weeks now - the whole economy of this region has been held an innocent hostage in this dispute.
I ask that the Presidency prevail upon the European Commission and the two respective governments to ensure that the principle of free movement of goods and people throughout the European Union is upheld. I also ask that in the longer term they bring pressure to bear so that far greater urgency can be applied to finding long-term solutions to this problem, which brings so much hardship to our region.
(BG) Mme Chairperson, Colleagues, I would like to once again draw your attention to the proper and efficient use of the EU financial resources.
The reports adopted at the previous session and the debates on them clearly define some key outstanding issues of the existing system.Unfortunately the media and the general public continue the debate on the inability of some of the old Member States, as well as the new Member States, including my country Bulgaria, to apply the European standards sufficiently well and to protect the EU financial interests.
It is also obvious that there is a lack of an effective preventive policy aimed at preventing irregularities and violations in the disbursement and absorption of financial resources. The events over the recent weeks, in which the European Commission has discontinued the resources under the PHARE and SAPARD Programmes for Bulgaria, are a further testimony to the fact that most of the irregularities in the spending of these resources are associated also with corrupt practices.
In this connection, I believe that the European Parliament's mechanisms should be strengthened and we should insist on monitoring of the implementation before the European Commission.
(The chairperson interrupts the speaker)
(PL) Madam President, last month I wrote to the European Commission asking it to halt examination of the Republic of Poland's request for restructuring aid for Krajowa Spółka Cukrowa (Poland's national sugar company), reject the application and initiate control proceedings. My letter had the support of 35 MEPs from various countries and political groups. In connection with the grant of restructuring aid, Krajowa Spółka Cukrowa intends to close the Lublin sugar plant and demolish all the buildings.
In the opinion of the plant's staff and protest committee, which has also written to the European Commission and the European Parliament Committee on Petitions, the preparation and examination of Poland's application contravened Community rules. We still await a response from the European Commission.
I am drawing the European Parliament's attention to this specific problem because ...
(The President cut off the speaker)
(DE) Madam President, ladies and gentlemen, we have often discussed here whether the Olympic Games in Beijing will improve or worsen the general human-rights situation in China. That is a fairly contentious point. What seems certain, as far as I can see, is that these Games will have a disastrous effect on animal welfare in China. I read today that there were plans to kill 200 000 cats in Beijing by caging them, starving them, letting them die of thirst or simply poisoning them on the grounds that some guests might object to the presence of cats. This is something that cannot be tolerated.
I believe people should think twice whether they really want to be spectators at these Games. Athletes should think twice whether they ought to take part in these Games, and organisers should think twice about the wisdom of their decision to award the Games to China. We need have no second thoughts, however, about you, Madam President, being able to express the disapproval of this House.
(The President cut off the speaker.)
(PT) Madam President, I would like to take this opportunity to express our solidarity with the 100 000 Portuguese teachers who demonstrated in an impressive and imposing 'March of indignation' in Lisbon on 8 March last, organised by the Portuguese National Teachers' Federation.
In response to an offensive promoted by the Socialist Party Government against teachers' rights, democratic school management and state education, the teachers reaffirmed their determination to fight for dignity, employment, teachers' rights and improved conditions, and to protect high-quality teaching and state education in Portugal.
(SK) In Slovakia on 25 March we will commemorate the 20th anniversary of the Candle Demonstration for religious and civil rights and freedoms.
The Communist regime violently broke up this peaceful gathering of religious believers. This was a serious breach of civil rights and of the freedom of assembly, guaranteed by the Constitution, by the International Covenant on Civil and Political Rights and by the Helsinki Final Act (1975).
Although the Candle Demonstration was held at the initiative of religious believers, it expressed the desire for respect for human rights of all citizens. Its roots were in religious and civil dissent, in the sacrifices of people who were executed, in the suffering of unjustly imprisoned people and in the Pontificate of John Paul II. Because of people's courage to revolt, the Candle Demonstration in Bratislava in March 1988 can be considered the beginning of the end of communist totality in Czechoslovakia that finally reached its culmination in November 1989.
(BG) Mr. Chairman, Colleagues, I would like to draw your attention to the Suhodol case, the environmental disaster for the Bulgarian capital cirty, affecting directly the health and life of millions of people.
In December 2007, the citizens affected by the unregulated landfill in the area of Suhodol sent a petition to the President of the European Parliament, after the landfill, which had been closed at a decision of the Ministry of the Environment and Water in 2005, was re-oepened with the intervention of over 2,500 police and gendarmerie officers on 4 December 2007. The affected persons invoked the Aarhus Convention which has been ratified by the National Assembly of the Republic of Bulgaria.
The Sofia City, unlawfully supported by the Council of Ministers of the Republic of Bulgaria, has acted without the mandatory environmental impact assessment by the Ministry of the Environment and Water and without subsequent hearings of the affected population. Furthermore, the Sofia City, again unlawfully suppoorted by the Council of Ministers of the Republic of Bulgaria, has carried out activities for which no enforceable judgment is in place.
I would kindly request you, with a view to terminating the biological terrorism, that the Committee on the Environment, Public Health and Food Safety, the Committee on Petitions...
(The chairperson interrupts the speaker)
We have to stop now, because we have gone well beyond thirty minutes.
That concludes the item.